DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Status of Claims
Claims 1 and 5-9 are pending.
           Claims 1 and 5-9 are allowed.
           Claims 2, 3 and 10-14 are canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 2, 2022 was considered by the examiner.

Response to Amendments/Arguments
Applicant’s amendments and arguments, see pages 9-13 under the heading Unexpected improvements, filed June 27, 2022, with respect to the rejection of claims 1 and 5-9 under 35 U.S.C. 103 as being unpatentable over Jang et al. (KR 10-1455645) in view of Kawaguchi et al. (US 2015/0133692 A1); Ohkubo et al. (US 5,326,501) and Okazaki et al. (US 5,608,115) have been fully considered and are persuasive.  The rejection of claims 1 and 5-9 under 35 U.S.C. 103 has been withdrawn. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ronald A. Rudder on July 12, 2022.
The application has been amended as follows:  cancel claim 3.

Allowable Subject Matter
Claims 1 and 5-9 are allowed.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSALYND A KEYS/Primary Examiner, Art Unit 1699